Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 09/23/2022, wherein claims 1-3, 7, and 16 were amended and claim 5 was cancelled.
	Claims 1-4, 6-20 are pending.
Election/Restrictions 
Applicant’s election without traverse of a carbonic anhydrase inhibitor as the agent in the reply filed on 06/02/2022, is acknowledged.
	Claims 13, and 15-19 are withdrawn from consideration as being directed toward non-elected subject matter.
	In the course of the search, the species election was broadened to include TPEN, as recited in instant claim 16, a Ca2+ ATPase inhibitor.
	Claims 1-4, 6-12, 14, 16 and 20 are examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	-The amendment to claim 7 that correctly spells “being” is sufficient to overcome this objection.
	-The amendment to claim 1 that adds a comma following “said urease inhibitor” is sufficient to overcome this objection.  
	-The amendment to claim 14 that adds parenthesis and replaces the uppercase “A” with a lowercase “a” in “acetazolamide”, is sufficient to overcome these objections.
35 U.S.C. § 112
	-Applicant’s amendment to claim 3, which replaced “bacteria” with “microorganism” is sufficient to overcome this rejection.  
	-Applicant’s deletion of claim 5 is sufficient to overcome the rejections over claim 5.

REJECTIONS MAINTAINED
	The prior art rejections in the previous Office Action are maintained, but have been slightly modified to account for the amendments to the claims.
Claim Objections
Claims 14 and 16 are objected to because of the following informalities:
-The second recited chemical compound in claim 14 begins with an uppercase “D”.  However, this compound is neither a proper noun nor the start of a sentence, and should, therefore, be lowercase.  
-The Ca2+ ATPase inhibitor “EGTA,” recited in claim 16, is an acronym that is not defined in the specification by name or structure and, therefore, cannot be relied upon to properly identify the particular chemical compound it encompasses.  

Response to Arguments over the Objection of Claim 16
	Applicant argues that EGTA is well known in the art of chemistry, but that the claims and specification can be amended to add the chemical name.
	This argument is not persuasive. While EGTA may be known, acronyms are not precise indicators of what is being claimed, as acronyms can change over time and can represent something else, even in the chemical arts.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-The phrase “non-cytotoxic dose” in claims 2 and 3 is indefinite because this phrase is not defined in the specification and a “non-cytotoxic dose” of agents (i)-(v) is not a term of art.
For the purposes of examination, this phrase is interpreted as administration of any dosage that reduces or prevents formation of a biofilm and/or disrupts a biofilm.

Response to Arguments over 35 USC 112(b) Rejection 
	Applicant argues that the phrase “non-cytotoxic dose” is well known in the art and thus needs no definitions.
	This argument is not persuasive.  Applicant has not provided evidence that this is a term of art and has not provided a means of equating a non-cytotoxic dose to an actual dose of an agent.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
	Note: Claims 1-4, 6-12, 14, 16 and 20 are interpreted as discussed in the above and below 35 USC 112 rejections.

	Claims 1-12, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0083619 to Ma (effectively filed 09/18/2017, PTO-892).
	Ma ‘619 teaches a method of removing, reducing, dispersing, disrupting or eradicating biofilm on a surface by contacting the biofilm with a composition that comprises an agent (pg. 25, claims 1-2, 17-18).  
	Zinc chelating agents are taught as agents (pg. 26, claim 4).  N,N-diethyldithiocarbamate, a carbonic anhydrase inhibitor, is taught as an exemplary zinc chelating agent (paragraph 96).  TPEN, a CA2+ ATPase inhibitor, is also taught as an exemplary zinc chelating agent (paragraph 96).  Combinations of zinc chelating agents are taught (paragraph 96).  
	The composition further comprises an antibiotic, which are anti-microbial agents (pg. 26, claims 10, 21, 22, paragraphs 102-103).  
	The methods enhance sensitivity of P. aeruginosa, a Pseudomonas bacteria, to ciprofloxacin, an anti-microbial agent (pg. 26, claims 15, 25).  
	The composition is used to treat diseases caused by bacteria that form biofilm by administering an effective amount of the composition (paragraph 112).

Response to Arguments over 35 U.S.C. 102(a)(2) over US 2019/0083619 to Ma
	Applicant argues that Ma does not teach a combination of a carbonic anhydrase inhibitor or a Ca2+ ATPase inhibitor with the other claimed agents.
	The instant claims recite at least one agent selected from selected from a carbonic anhydrase inhibitor, a Ca2+ ATPase inhibitor, a urease inhibitor, a tlp activator and a myo-inositol catabolism pathway activator, and further recites wherein when said agent is a carbonic anhydrase inhibitor, a Ca2+ ATPase inhibitor or a urease inhibit, then the at least 1 agent is at least 2 agents.
	Since Ma teaches that the carbonic anhydrase inhibitor N,N-diethyldithiocarbamate and the CA2+ ATPase inhibitor, TPEN, can be combined, Ma does teach a combination of the claimed agents.  
	Applicant argues that with regard to claim 3, ‘619 does not teach nor suggest administering/contacting with non-cytotoxic doses of the zinc chelating agent, let alone of N,N-diethyldithiocarbamate and TPEN.  
	This argument is not persuasive.  For the reasons discussed in the above 112 rejections the phrase “a non-cytotoxic dose to said microorganism as can be determined by viable cell count” is interpreted as administration of any dosage that reduces or prevents formation of a biofilm and/or disrupts a biofilm.
	Ma ‘619 teaches administering zinc chelating agents, such as the carbonic anhydrase inhibitor N,N-diethyldithiocarbamate and the CA2+ ATPase inhibitor, TPEN, in amounts to remove, reduce, disperse disrupt, or eradicate biofilm on a surface (pg. 25, claims 1-2, 17-18).  


	Claims 1-12, 14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by US 2014/0308326 to Herr (published 2014, PTO-892).
	Herr ‘326 teaches methods of inhibiting bacterial biofilm formation with compositions comprising aminoglycosidic antibiotics and at least one zinc-chelating agents (abstract, pg. 9, claim 1).  Topical formulations suitable for wound care and surface-applicable formulations are taught (abstract, pg. 19, claims 15-16).  
	Spectinomycin, amikacin, gentamicin and others are taught as antibiotics, (pg. 9, claims 2, 3).
	N,N-diethyldithiocarbamate, a carbonic anhydrase inhibitor, is taught as a zinc chelating agent (pg. 9, claim 6).  TPEN, a CA2+ ATPase inhibitor, is also taught as a zinc chelating agent (pg. 9, claim 6).  
Herr teaches administering the zinc chelating agents, such as carbonic anhydrase inhibitor, N,N-diethyldithiocarbamate, and CA2+ ATPase inhibitor, TPEN, in amounts to inhibit formation of  biofilm on a surface and states:
 
    PNG
    media_image1.png
    148
    384
    media_image1.png
    Greyscale
(paragraphs 36-37).  
	S. aureus, S. epidermidis, S. psedudintermedius, and others are taught as bacterium (paragraph 46, pg. 10, claim 17). 

Response to Arguments over 35 U.S.C. 102(a)(1) and 102 (a)(2) over US 2014/0308326 to Herr
	Applicant argues that Herr does not teach a combination of a carbonic anhydrase inhibitor or a Ca2+ ATPase inhibitor with the other claimed agents.  
The instant claims recite at least one agent selected from selected from a carbonic anhydrase inhibitor, a Ca2+ ATPase inhibitor, a urease inhibitor, a tlp activator and a myo-inositol catabolism pathway activator, and further recites wherein when said agent is a carbonic anhydrase inhibitor, a Ca2+ ATPase inhibitor or a urease inhibit, then the at least 1 agent is at least 2 agents.
	Since Herr teaches one or more zinc ion chelating agents and teaches the carbonic anhydrase inhibitor N,N-diethyldithiocarbamate and the CA2+ ATPase inhibitor, TPEN, as zinc ion chelating agents, Herr does teach a combination of the claimed agents.  
Applicant argues that with regard to claim 3, Herr does not teach nor suggest administering/contacting with non-cytotoxic doses of the zinc chelating agents such as N,N-diethyldithiocarbamate and TPEN.  
	This argument is not persuasive.  For the reasons discussed in the above 112 rejections the phrase “a non-cytotoxic dose to said microorganism as can be determined by viable cell count” is interpreted as administration of any dosage that reduces or prevents formation of a biofilm and/or disrupts a biofilm.
	Herr teaches administering zinc chelating agents, such as the carbonic anhydrase inhibitor N,N-diethyldithiocarbamate and the CA2+ ATPase inhibitor, TPEN, in amounts to inhibit formation of  biofilm on a surface (claim 16).  
It is additionally noted that paragraphs 36 and 37 of Herr state: 
    PNG
    media_image1.png
    148
    384
    media_image1.png
    Greyscale
.
For the above reasons, Herr teaches the limitations of instant claims 2 and 3.  
	Applicant argues that the only zine chelating agent which was actually reduced to practice is DTPA and the results shown indicate that all the concentrations having an anti-biofilm effect are cytotoxic. 
This argument is not persuasive.  Patents are relevant as prior art for all they contain and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994),” see MPEP 2123.
Herr teaches N,N-diethyldithiocarbamate and TPEN as zinc chelating agents. 

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
Claims 2-3 have been amended to recite “as can be determined by viable cell count.”  However, a careful review of the specification does not appear to provide support for this phrase.  While page 69 of the specification does recite, 
    PNG
    media_image2.png
    166
    613
    media_image2.png
    Greyscale
 , this does not provide support for “administered at a non-cytotoxic dose to said microorganism as can be determined by viable cell count” since this excerpt from page 69  is not referring to doses, let alone non-cytotoxic doses.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 5-12, 14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	-Claim 1 is indefinite because the metes and bounds of the claim are unclear.  The claim recites a method of reducing or preventing formation of a biofilm. . .comprising contacting the biofilm-producing microorganism with at least 1 agent selected from the group consisting of (i)-(iv).  However, “(i)” recites “a carbonic anhydrase inhibitor or a Ca2+ ATPase inhibitor.”  Since the preamble recites “at least 1 agent selected from,” it is not understood why two generic agent are recited in “(i).” 
	For the purpose of examination, this claim is interpreted as at least 1 agent selected from a carbonic anhydrase inhibitor, a Ca2+ ATPase inhibitor, a urease inhibitor, a tlp activator and a myo-inositol catabolism pathway activator.
	Claims 2-4, 6-12, 14, 16 and 20 are rejected as being dependent on claim 1.  
	-Claims 2-3 are indefinite because the phrase “as can be determined by viable cell count” is confusing.  It is not understood how a non-cytotoxic dose is determined by a viable cell count.  
	For the purpose of examination, a non-cyctotoxic dose, is interpreted as administration of any dosage that reduces or prevents formation of a biofilm and/or disrupts a biofilm.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622